REPUBLIQUE DEMOCRATIQUE DU CONGO DISTRICT : HAUT - KATANGA
PROVINCE DU KATANGA TERRITOIRE : KASENGA
CIRCONSCRIPTION FONCIERE LOTISSEMENT SAPWE
DU HAUT KATANGA

DIVISION DES TITRES [OBILIERS
, sie —_—— ps
CONTRAT D'EMPHYTEOSE N° H.KXE) 2 5ÜDU 12 [ ri]

TERME DE VINGT - CINQ ANS

ENTRE :
LA REPUBLIQUE DEMOCRATIQUE DU CONGO, représentée par le Ministre
des Affaires Foncières, agissant en vertu des pouvoirs qui lui sont conférés par
l'article 183 Paragraphe 3 de la Loi n° 73 - 021 du vingt juillet mil neuf cent
soixante treize telle que modifiée à ce jour et l’article 14 a de l'Ordonnance N° 74
— 148 du 02/07/1974 portant mesures d'exécution de la loi
Susmentionnée.. sas

Ci - après dénommé

« LA REPUBLIQU
ET

TERRA , Société Privée à responsabilité Limitée, Immatriculée au nouveau
registre du commerce n° 1006, ayant son siège social au n° 59, Avenue

Colonel MUZIMBA, Commune Lubumbashi, Représentée par
l’Administrateur gérant, Monsieur RAHIM DHROLIA

IL A ETE CONVENU CE QUI SUIT

Article I : La République concède au Soussigné de seconde part, qui accepte, ur
droit d'emphytéose sur une parcelle destinée à usage Agro - Pastoral d'une
Superficie de 1.000 hectares, située dans le Territoire de KASENGA portant le
numéro PC 118 du plan cadastral et dont les limites sont représentées sous un
lisière rouge au croquis ci - annexé dressé à l'échelle de 1/100.000ème

Article II : Le présent contrat est conclut pour un terme de vingt — cinq ans
Prenant cours le premier mai 2009, à l'expiration duquel il sera renouvelé pour
une durée égale pour autant que le terrain ait été mis et maintenu en va
conformément aux obligations contractuelles et réglementaires de
l'emphytéose
Article III : La redevance annuelle est fixée à la somme en Francs Congolais
équivalent à 245Ff ou 245 $ payable par anticipation le premier janvier de
chaque année chez le Comptable Subordonné de la Division des Affaire
© Foncières à Kipushi SANS QU'IL SOIT BESOIN D'AUCUN AV ERTISSEMENT !
LA PART DE L'ADMINISTRATION

Article IV L’emphytéose est tenue d'occuper le terrain concédé dans Je S six
mois et d'en commencer effectivement la mise en valeur dans les dix — huit mois
de la conclusion du présent contrat. Il est tenu de poursuivre de facon
interrompue et de maintenir la mise en valeur, conformément à destination du
terrain.

5

DEUXIEME ET DERNIER FEUILLET

TERME DE VINGT - FE

—_—

CONTRAT D'EMPHYTEOSE N° H.K./E » 5 DUK9 7 JUIN de
|

Article V : CONDITION DE MISE EN VALEUR DU TERRAIN
Scront considérés comme mise en valeur :

al Les terres couvertes sur un dixième au moins de leur surface par des
CONSÉTUERIONS rares TR

Les terres couvertes en pâturages, clôtur ‘et aménagées « en “paddecis
par débroussaillement, éradication des plantes nuisibles ou plantation ct
semis des plantes améliorantes sur un dixième au moins de leur
superficie et sur lesquelles sont entretenues des bestiaux à l'élevage ou
l'engrains à raison d'une tête de gros bétail par hectare

b

Les cultures sur le sol en déclivité seront établies parallélement aux
courbes de niveau et toutes mesures contre l'érosion scront prises. La
mise en culture des terres ayant une inclinaison de plus de trente degrés
cst interdite, de même que le déboisement dans un rayon de soixante -
quinze mètres autour des sources. Ces conditions joueront
simultanément ou séparément pour toute le la superficie.

ë

Article VI : L'emphytéose aura a faculté de se libérer des charges de son droit
par le délaissement des fonds aux conditions et selon les modalités prescrites
par les mesures d'exécution de la Loi n° 73-021 du 20 jar 1973

Article VII : L’'emphytéose ne peut changer la destination du terrain concédé,
sans l’autorisation de l'autorité qui a concédé le droit.

Article VIII : Les chemins et autres sentiers traversant le terrain concédé en
emphytéose appartenant au domaine public, ne font pas partie de la présente
cmphytéose

Article IX : L'inexécution ou la violation d'une des conditions reprises ci -
dessus entraînera la résiliation du présent contrat, après mise en demeure par
une lettre recommandée, si l'emphytéote ne satisfait pas à ses obligations
Toutes sommes perçues par le Trésor lui restant acquises à titre
d'indemnités. are

Article X: Pour ce qui concerne l'exécution du présent contrat, les parties
déclarent élire domicile, l'emphytéote dans les bureaux du Territoire de
KASENGA, la République dans les bureaux du Conservateur des Titres
Immobiliers du District du haut - Katanga.

Fait à Kipushi en triple exemplaires, le P7.JUN. 2009 z

POUR L'EMPHYTEOTE FO pe À REPUBLIQU Æ

KISI: NGOY Maj k

I

*
LE MINISTRE mr DES en FONCIERES

REPUBLIQUE DEMOCRATIQUE DU CONGO
Ministère des Affaires Foncières
Province du Katanga

Es

Circonscription Foncière du Haut-Katanga
Division du Cadastre

PROCES-VERBAL DE CONSTAT DE MISE EN VALEUR N°<3£71/DIV/ICAD/HK/2009

L'an deux mille huit, le dixième jour du mois de juin;

Nous, KAMWANYA ILUNGA Ruffin, Arpenteur topographe du cadastre, résidant à
Kipushi, avons procédé ce jour au constat de mise en valeur de la concession agricole
cadastrée sous le n° PC 118, située à Sapwe, Territoire de Kasenga, District du Haut
Katanga, d'une superficie de 1000 ha, occupée par TERRA S.P.R.L suivant le contrat
d'occupation n° HK/OP 00528 du 08/12/2008 et y avons constaté ce qui suit :

L.ELEMENTS PONDERATEURS :
Une culture maraîchère de 4 ha.

Il. DESCRIPTION :
Néant.
III. CONCLUSION :

. Vu la réalisation faîte sur la concession la mise en valeur est conforme à la
destination de la concession.

En foi de quoi, le présent procès-verbal de mise en valeur a été dressé aux jour,
mois et an que dessus.

VISA D €
KIPUSHI

ee Le cHep
Lee,

PENTEUR TOPOGRAPHE
DU

<< La r77 9
WA. À Ruffin
Kinshasa, le
IQUE DEMOCRATIQUE DU CONGO
FANISTERE DES AFFAIRES FONCIERES

Le Ministre
ARRETE MINISTERIEL N° + / CAB / MIN / AFF.FONC /2009 DU
21 she 2999 PORTANT CREATION D’UNE PARCELLE DE TERRE

N°118 A USAGE AGRO-PASTORAL DU PLAN CADASTRAL DU TERRITOIRE
DE KASENGA DISTRICT DU HAUT-KATANGA, PROVINCE DU KATANGA

LE MINISTRE DES AFFAIRES FONCIERES,
Vu la Constitution, Spécialement l'article 93 :

= Vu la Loi n° 73/021 du 20 juillet 1973 portant régime général des biens
régime foncier et immobilier et régime des süretés, telle que modifiée et
complétée par la Loi n° 80/008 du 18 juillet 1980 :

- Vu l’Ordonnance n° 74-148 du 02 juillet 1974 portant mesures d'exécution
de la Loi n° 73 - 021 du 20 juillet 1973 portant régime général des biens
régime foncier et immobilier et régime des süretés telle que modiliée
complétée à ce jour ;

Vu l'Ordonnance n°08/073 du 24 décembre 2008 portant organisation €
fonctionnement du Gouvernement, modalités pratiques de collaboration
entre le Président de la République et le Gouvernement ainsi qu'entre |
membres du Gouvernement ;

= Vu l'Ordonnance n°08/074 du 24 décembre 2008 fixant les attribution
des.Ministères, spécialement l'article 161, point B, numéro 26

- Vu l'Ordonnance n°08/67 du 26 octobre 2008 portant nomination des
Vice-Premiers Ministres, Ministres et Vice — Ministres;

- Vu l’Arrêté Interministériel n0s 042/CAB/MIN/AFF.F/2005 et 068
MIN/FINANCES/2005 du 26 mai 2( portant fixation des
droits, taxes et redevances à percevoir à l'initiative du Ministère
Affaires Foncières ;

Vu le dossier constitué au nom de la société TERRA Spri pour l'exploitation
d’une concession à usage agro-pastoral :
Article 1er :

Article 2 :

Article 3 :

”

ARRETE :

Est approuvée la création d’une parcelle de terre à usage
pastoral portant le numéro 118 du plan cadastral du te ire
de KASENGA district du Haut-Katanga, Province du Katanga
ayant une superficie de 1.000 ha 00 a 00 ca 00%

La parcelle ainsi créée est mise sur le marché aux conditions
fixées par les Arrêtés Interministériels n° 042/ CAB/ MIN/ AFF.
F/2005 et 068/CAB/MIN/FINANCES/2005 du 26 mai 2005
portant fixation des taux des droits, taxes et redevances :
percevoir à l'initiative du Ministère des Affaires Foncières

Le Conservateur des Titres Immobiliers et le Chef de Division d
Cadastre de la Circonscription Foncière de Kipushi la
Province du Katanga sont chargés, chacun en ce qui le concerne,
de l'exécution du présent Arrêté qui entre en vigueur à la date de
sa signature.

Fait à Kinshasa, le 27 Em

Maitre KIS] À 50

